DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 20 being independent. Claims 1-4, 6-8, 11-14, and 16-20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 May 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 06 November 2020, with respect to the objections to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed 06 November 2020, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings has been withdrawn.
Applicant’s arguments, see page 10, filed 06 November 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been fully considered and are partially persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 5-13, and 15-20 has been withdrawn, while the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 4 and 14 has been maintained. 
With respect to Claim 2, applicant’s amendment clarified the scope functional characteristic and structural characteristic in light of the claim language and corresponding disclosure. That is the first parameter specifies a functional characteristic of the first 
Claim 4 recites “generating a simulation mesh for the first instance based on the first parameter value; performing a simulation based on the simulation mesh to determine a simulation result; and determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the second parameter value is determined based on the simulation result, which is determined in part based on a simulation of a simulation mesh for the first instance. For instance, is the simulation mesh, an error checking program? Is it an optimization routine? Is a mesh created for a given component/instance and then simulated to determine fit? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation.
Claim 14 recites substantially similar limitations as to that of claim 4 and is therefore also has substantially similar rationale applied thereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “generating a simulation mesh for the first instance based on the first parameter value; performing a simulation based on the simulation mesh to determine a simulation result; and determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the second parameter value is determined based on the simulation result, which is determined in part based on a simulation of a simulation mesh for the first instance. For instance, is the simulation mesh, an error checking program? Is it an optimization routine? Is a mesh created for a given component/instance and then simulated to determine fit? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation.
Claim 14 recites substantially similar limitations as to that of claim 4 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017).
Regarding claim 1, Rossbacher teaches a computer-implemented method for designing automobiles (see for instance, abstract), the method comprising: 
determining a first parameter value associated with a first parameter of a first instance of a first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4);
computing a second parameter value associated with a second parameter of a second instance of a second parameterized automobile component based on a structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, ; and
generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and one or more functional relationships defined between the first parameter of the first instance and the second parameter of the second instance (A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components), 
wherein the structural relationship and the one or more functional relationships are defined in an automobile information model (As shown in fig. 7 an expert tool is considered to be a CAD dataset, such CAD datasets can have relatively simple input definitions like shown in figure (a), up to complex database dependencies, including multiple parametric variants of the part, illustrated in fig. (b), see page 553, section 4, paragraph 3 and fig. 7. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the 
Regarding claim 2, Rossbacher teaches the computer-implemented method of claim 1 and further teaches wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3.).
Regarding claim 3, Rossbacher teaches the computer-implemented method of claim 1 and further teaches wherein determining the first parameter value comprises computing the first parameter value based on a composite relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component (A parameter value can be based on the relationship between different components of the vehicle, see for instance, figs. 4-8. A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017), as applied to claims 1 and 11, in further view of Brock (Design Optimization Using CAD Parameterization Through CAPRI).
Regarding claim 4, Rossbacher teaches the computer-implemented method of claim 1, and further teaches wherein computing the second parameter value comprises: generating a simulation mesh for the first instance based on the first parameter value (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18);
performing a simulation based on the simulation mesh to determine a simulation result (Within the outlined approach, modification of parameters and relations are performed by the framework, see for instance, page 559, section 4.4, paragraph 1 and figs. 11 and 12); and
determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4).
While Rossbacher teaches the broadest reasonable interpretation of the claim language, Rossbacher does not specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the displacements…after the mesh has been moved and the new sensitivities have been obtained, 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Brock in front of them before the effective filing date of the claimed invention to mesh optimization as taught by Brock into Rossbacher’s design framework, as adjusting the size and shape of an object based on parameter values, such as described by Brock was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Brock would have allowed generating a simulation mesh for the first instance based on the first parameter value; performing a simulation based on the simulation mesh to determine a simulation result; and determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance. 
The motivation for combining Rossbacher with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Regarding claim 7, Rossbacher teaches the computer-implemented method of claim 1, further comprising generating a simulation mesh based on the CAD geometry model (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18), wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented datasets, see page 558, section 4.3, paragraphs 2 and 3 and figs. 14-18. While not explicitly stated, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the simulation mesh is stored in the automobile information model).
While Rossbacher teaches the broadest reasonable interpretation of the claim language, Rossbacher does not specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Brock in front of them before the effective filing date of the claimed invention to mesh optimization as taught by Brock into Rossbacher’s design framework, as adjusting the size and shape of an object based on parameter values, such as described by Brock was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Brock would have allowed generating a simulation mesh based on the CAD geometry model, wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Claim 14 is the non-transitory computer readable medium claim of the computer-implemented method claim 4 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Claims 5, 9, 10, 15, 17,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, .
Regarding claim 5, Rossbacher teaches the computer-implemented method of claim 1 and further teaches wherein the CAD geometry model comprises a wireframe model, a surface model, or a solid model (As shown in fig. 7 an expert tool is considered to be a CAD dataset, such CAD datasets can have relatively simple input definitions like shown in figure (a), up to complex database dependencies, including multiple parametric variants of the part, illustrated in fig. (b), see page 553, section 4, paragraph 3 and fig. 7. Figs. 2, 6-8, and 13 illustrate a cad model geometry comprising a wireframe model, a surface model or a solid model).
While Rossbacher teaches the broadest reasonable interpretation of claim 5, Chin is being incorporated into the rejection to explicitly teach that the CAD geometry model comprises a wireframe model, surface model, or a solid model.
In the same art of parameterization, Chin teaches that the CAD geometry model comprises a wireframe model, surface model, or a solid model, see for instance, page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, page 35, fig. II-17 and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Chin in front of them before the effective filing date of the claimed invention to incorporate CAD geometry models as taught by Chin into Rossbacher’s design framework, as representing components as a surface, wireframe or solid model, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Chin would have explicitly allowed the CAD geometry model to comprise a wireframe model, a surface model, or a solid model. 
The motivation for combining Rossbacher with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality 
Regarding claim 9, Rossbacher teaches the computer-implemented method of claim 1, and further teaches that the software components of the parameterization framework include the required routines, mentioned in section 4.1 and the provision specialized user-interface in order to use the parameterization framework functionalities within the respective CAD system, see page 558, section 4.3, paragraph 2. Within the outlined approach, modification of parameters and relations are performed by the flexible parameterization framework; In order to provide a user-friendly application, the various functionalities of the flexible parameterization framework are accessed by using graphical user interfaces (see Fig. 15), see page 559, section 4.4, paragraph 1. This allows modifying existing relations and parameter values and supports the definition of new parameters and relations in context of the used CAD models, see page 559, section 4.4, paragraph 2. The user interfaces are based on design workflows which allows the guidance of the user, see page 559, section 4.4, paragraph 2. However, Rossbacher does not appear to explicitly teach generating a graphical user interface that displays the first parameter value, the second parameter value, and the CAD geometry model.
	In the same art of CAD, Chin teaches the graphical user interface can display the CAD geometry model page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 

The motivation for combining Rossbacher with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Regarding claim 10, Rossbacher teaches the computer-implemented method of claim 1, but does not appear to explicitly recite wherein the second instance comprises a sub-instance of the first instance.
In the same art of parameterization, Chin teaches that the second instance can be a sub-instance of the first instance, see for instance, pages 42-44, figs. III-4-11, and pages 57-60, fig. III-38-42.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Chin would have explicitly allowed the second instance to comprise a sub-instance of the first instance. 
The motivation for combining Rossbacher with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.

Regarding claim 17, Rossbacher teaches the one or more non-transitory computer readable media of claim 11 and further teaches computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the
automobile information model comprises a plurality of parameterized automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, 
	Rossbacher does not appear to teach computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model.
In the same art of parameterization, Chin teaches different level of details for a product, as well as prototyping the product by using a 3D printer, see for instance, page 23, figs. I-10-12, page 24, figs. I-13-21 and pages 57-63, figs. III-38-40, and III-45. The 3D model is then translated into a usable file format for the 3D printer to produce models in Figure I-19, 20 and 21, see page 24, paragraph 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Chin would have allowed computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the automobile information model comprises a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 19 is the non-transitory computer readable medium claim of the computer-implemented method claim 9 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 9.
Claims 6, 11, 12, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017).
Regarding claim 6, Rossbacher teaches the computer-implemented method of claim 1 and further teaches wherein a plurality of parameterized automobile component instances comprises the automobile information model, and wherein the CAD geometry model is stored in the automobile information model (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented datasets, see page 558, section 4.3, paragraphs 2 and 3. While not explicitly stated, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the CAD geometry model is stored in the automobile information model). 
Regarding claims 11 and 20, claim 11 is the non-transitory computer readable media claim and claim 20 is the system claim of the computer-implemented method claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 1. While not explicitly recited in Rossbacher, it would have been obvious to one of ordinary skill in 
	Regarding claim 12, Rossbacher teaches the one or more non-transitory computer readable media of claim 11 and further teaches wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3.)
Regarding claim 13, Rossbacher teaches the one or more non-transitory computer readable media of claim 11 and further teaches determining the first parameter value comprises automatically generating a third relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component, and computing the first parameter value based on the third relationship (A parameter value can be based on the relationship between different components of the vehicle, 
Claim 16 is the non-transitory computer readable medium claim of the computer-implemented method claim 6 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Claims 8 and 18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017), as applied to claims 1 and 11, in further view of Abidi et al. (“A Systematic Approach to Parameter .
Regarding claim 8, Rossbacher teaches the computer-implemented method of claim 1, further comprising: generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components).
transmitting the data frame to a design application or a manufacturing application. Rossbacher does not teach a data filter that specifies a level-of-detail.
In the art of parameterization, Abidi teaches that a level of detail can be selected, see for instance, page 5, ‘selection of levels, factors, and ranges’.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and Abidi in front of them before the effective filing date of the claimed invention to incorporate level of detail specification as taught by Abidi into Rossbacher’s design framework, as adjusting the LOD to illustrate a level of detail, such as described by Abidi was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with Abidi would have allowed specifying a level of detail. 
The motivation for combining Rossbacher with Abidi would have been improved user experience as not all details needs to be illustrated, enhance functionality and to increase system and design flexibility, see for instance, Abidi, page 5, ‘selection of levels, factors, and ranges’.
Rossbacher in view of Abidi do not appear to teach transmitting the data frame to a design application or a manufacturing application.
In the same art of parameterization, Chin teaches different level of details for a product, as well as prototyping the product by using a 3D printer, see for instance, page 23, figs. I-10-12, page 24, figs. I-13-21 and pages 57-63, figs. III-38-40, and III-45. The 3D model is then translated into a usable file format for the 3D printer to produce models in Figure I-19, 20 and 21, see page 24, paragraph 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, Abidi and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s design framework, as having different levels of details and rapidly prototyping 
The modification of Rossbacher and Abidi with Chin would have allowed generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of automobile component instances; and transmitting the data frame to a design application or a manufacturing application. 
The motivation for combining Rossbacher and Abidi with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 18 is the non-transitory computer readable medium claim of the computer-implemented method claim 8 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613